Citation Nr: 1819617	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  12-31 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, Type II.  

2. Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Air Force from May 1967 to December 1970.  He was the recipient of the Vietnam Service Medal; however, his overseas service was fulfilled on the Udorn Air Force Base (AFB), Thailand.  

These issues arrive before the Board of Veterans' Appeals from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Oakland, California.

These issues were originally certified to the Board in April 2014.  Sadly, the Veteran passed away before Board consideration of the merit of his claims.  These issues were re-certified to the Board in November 2017 and, now, the Veteran's wife is the Appellant.

In January 2018, the Appellant testified before the undersigned Veterans Law Judge (VLJ), utilizing videoconference technology.  A transcript of the Appellant's testimony is found in the Veterans Benefit Management System (VBMS).  The Veteran's entire claims file is found on the VBMS and Legacy Content Manager (LCM) databases.



FINDINGS OF FACT

1. The Veteran's Vietnam Service Medal was received for duty on Udorn AFB, Thailand. 

2. The competent and credible evidence of record demonstrates that the Veteran was likely exposed to herbicide agents, including Agent Orange, while serving on the Udorn AFB, Thailand.

3. The Veteran's diagnosed diabetes mellitus, Type II, is presumed to have been incurred as a result of herbicide agent exposure.

4. The Veteran's diagnosed peripheral neuropathy is presumed to have been incurred as a result of herbicide agent exposure


CONCLUSIONS OF LAW

1. Affording the Appellant the benefit of the doubt, the criteria for service connection for diabetes mellitus, Type II, have been met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2018).

2. Affording the Appellant the benefit of the doubt, the criteria for service connection for peripheral neuropathy have been met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2018).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The notice requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103 (a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
 "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In light of the favorable decision(s) to award service connection for diabetes mellitus, Type II, and peripheral neuropathy, a detailed discussion regarding how VA satisfied its duties to notify and to assist pursuant to the VCAA is not required for these issues.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303 (b).  The chronicity provision of 38 U.S.C.A. § 3 .303 (b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d). 

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a); 38 C.F.R. § 3.303 (a); Baldwin v. West, 13 Vet. App. 1 (1999). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

III. Analysis, Diabetes Mellitus and Peripheral Neuropathy

In September 2008, VA received correspondence from the Veteran, regarding the claims on the title page.  Therein, the Veteran provided credible evidence supporting the use of herbicide agents in-and-around the Udorn AFB, Thailand.  Also within this correspondence, the Veteran posits that he was treated in Thailand for rashes shortly after the application of herbicides for base defense.  Ultimately, the Veteran asked for an award of service connection based on, "'Direct Exposure to Herbicides'."  

In July 2004, a provider at Olkin MD & Jones MD noted that the Veteran demonstrated Diabetes Mellitus, Type II, with poor control.  In August 2007, a VA provider at the San Francisco VAMC noted "Diabetes Mellitus x 3 y with stocking-glove peripheral neuropathy."  Consequently, the Veteran's claims clearly satisfy the first requisite element of service-connection, which is the presence of current disabilities.  Shedden, 381 F.3d at 1167.

Thorough Board review of the Veteran's claims file, including his service treatment records (STRs), results in positive credibility confirmation.  First, review of the STRs reveal that the Veteran was seen at least four times in 1969 for treatment / diagnosis of conditions that included "local inflammation", which supports his September 2008 statement.   

The Board notes that a presumption may arise, and service connection may be granted, for certain diseases, including diabetes mellitus, Type II, and peripheral neuropathy based on herbicide agent exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

The Board also finds credible the Veteran's September 2008 assertions that herbicide agents were used inside the perimeter fence, for base defense, and with no commander accountability.  In a letter from Colonel Boyd, dated June 30, 2005, the ranking minority member of the U.S. House of Representatives was informed that, "(b)ecause commanders were at liberty to use herbicides for defoliation around their activities using either handheld or vehicle mounted units, with no accountability required, we do not have any more specific information (regarding the spraying of vegetation with herbicides such as Agent Orange . . . at Takhli, Udon (or Udorn) . . .."

In the statement that accompanied the Veteran's November 2012 VA form 9, he posited that, "(m)y service required me move all around the Udorn Royal Thai Air Base . . ..  The whole base was exposed not just those walking the M.P. perimeter line."

In her January 2018 testimony, the Appellant relays the description of duty in Thailand she received from the Veteran.  The Appellant testified that, "(h)e worked on the flight line, driving an ambulance, so he was in that area also.  And his barracks and the hospital that he worked out of was right on the perimeter."  When asked by the VLJ about fence-line movement, the Appellant relayed that, "he was a smoker.  And he smoked cigarettes, and he said that they would go out and walk along, take walks."

The Board finds the evidence of record contains sufficient evidence, circumstantial and not, to support the Veteran's exposure to a herbicide agent while in Thailand.  

At the time of his death, the Veteran was diagnosed with diabetes mellitus and peripheral neuropathy.  After thorough review and consideration of the Veteran's claims file, the Board finds that the evidence is at least in equipoise as to whether the Veteran was exposed to herbicide agents while serving in Thailand.  Therefore, the Board finds that service connection for diabetes mellitus and peripheral neuropathy is warranted on a presumptive basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

	(CONTINUED ON NEXT PAGE)










								


ORDER

Entitlement to service connection for diabetes mellitus, Type II, is granted.

Entitlement to service connection for peripheral neuropathy is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


